Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant has filed an amendment on 1/10/2022 amending claims 1, 4, 13-14 and 18-20, with no claim canceled and no new claims added. In virtue of this communication, claims 1-20 are currently pending in the instant application. 

Response to Remarks 
In response to the claim objections, Applicant has amended the claims with different language to overcome the objections. The claim language amendments have been acknowledged, and the corresponding claim objections have been withdrawn. 
Regarding the 35 U.S.C. §103 rejections, Applicant has amended the claims to overcome the rejection based on references Ka; Ji Hyun et al. (US 20180006099 A1) and Kim; Jinho et al. (US 20200312216 A1). In response to the amendments, claims 1-17 have been allowed. Claims 18-20, however, have been rejected as a new reference In; Hai-Jung et al (US 20150348464 A1) has been found, whose teachings render these claims obvious, as explained in more details in the current Office Action. 

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a pixel of an organic light emitting diode (OLED) display device including a capacitor and nine transistors connected in a specific way to drive the OLED pixel. 
For amended independent claim 1, previously applied prior arts Ka (US 20180006099 A1), Kim (US 20200312216 A1), along with new found prior art In; Hai-Jung et al (US 20150348464 A1), are considered with teachings closest to the claimed subject matter of the current application.
However, the teachings from the combination of these prior arts fail to teach the exact same driver circuit of claim 1. 
For claims 2-17, they are allowable for their association with their independent parent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 18-20 are rejected under 35 U.S.C. 102 as being unpatentable over In; Hai-Jung et al (US 20150348464 A1)
As to claim 18, In discloses a pixel of an organic light emitting diode (OLED) display device (Fig. 11), the pixel comprising: 
a capacitor (C2) including a first electrode directly connected to a first node (N1), and a second electrode directly connected to a second node (N2); 
a first transistor (T3, as one example) including a gate receiving a first initialization signal (CMPa, gate signal for T3 in this case), a first terminal receiving a first power supply voltage (ELVDD provides power to all components of Fig. 11 through varies paths), and a second terminal directly connected to the first node (T3 drain or source connected to N1); 
a second transistor (T2, as one example) including a gate receiving a second initialization signal (CMPb, gate signal for T2 in this case), a first terminal receiving the first power supply voltage (ELVDD provides power to all components of Fig. 11 through varies paths), and a second terminal directly connected to the second node (T2 drain or source connected to N2);  
a driving transistor (TD) including a gate directly connected to the second node (gate of TD connected directly to N2); 
an emission transistor (TE) including a gate receiving an emission signal (EM); and 
an OLED (LD) directly connected to the emission transistor and including a cathode receiving a second power supply voltage (LD cathode connected to ELVSS).  

As to claim 19, In further discloses the pixel of claim 18, wherein the OLED display device is operable to perform low frequency driving by driving the pixel at a low frequency that is lower than an input frame frequency of input image data provided to the OLED display device, and at least one of a plurality of frame periods of the OLED display device at the low frequency driving includes: an initialization period in which the capacitor is initialized ([0050-51] FIG. 7 is a timing diagram illustrating operations of the electroluminescent display of FIG. 6. FIG. 8 is a diagram illustrating an example of driving the electroluminescent display of FIG. 6. 
Paragraph [0068] and Fig. 2 teach a frame period PF. One of ordinary skilled in the art would agree that it can be considered a normal frequency, and an user can adjust it to a lower or higher value as desired); a threshold voltage compensation period in which a data voltage is provided to the first electrode of the capacitor through a data line, a threshold voltage of the driving transistor is compensated, and the OLED is initialized ([0072] ... The initial voltage VINT can be set to be less than the first power supply voltage ELVDD subtracted by a threshold voltage VTH of the driving transistor TD, so that the driving transistor TD can be turned off. The initial voltage VINT can be set as a sufficiently low voltage, considering deviation of the threshold voltage of the driving transistor TD and boosting effect by the second capacitor C2); and an emission period in which the OLED emits light in response to the emission signal, and wherein each of remaining frame periods of the plurality of frame periods includes only the emission period ([0118-0120] Fig. 8). 

As to claim 20, In discloses an organic light emitting diode (OLED) display device ([0046] Fig. 3),  comprising a plurality of pixels ([0083] The display unit 110 includes a plurality of pixel circuits PX that are arranged in rows and columns), each of the plurality of pixels comprising: 
a capacitor including a first electrode coupled directly connected to a first node, and a second electrode coupled directly connected to a second node; a first transistor including a gate receiving a first initialization signal, a first terminal receiving a first power supply voltage, and a second terminal directly connected to the first node; a second transistor including a gate receiving a second initialization signal, a first terminal receiving the first power supply voltage, and a second terminal directly connected to the second node; a driving transistor including a gate directly connected to the second node; an emission transistor including a gate receiving an emission signal; and an OLED directly connected to the emission transistor and including a cathode receiving a second power supply voltage (the preceding limitation is the same as in claim 18, it is thus rejected with similar rationale as explained in claim 18 Office Action). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621